Citation Nr: 1822145	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  14-41 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine condition.

2.  Entitlement to service connection for a left knee condition. 


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974, with additional service in the Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In November 2017, the Veteran testified at a Board video-conference hearing before the undersigned.  A transcript is of record.  


FINDINGS OF FACT

1.  Resolving all reasonable doubt in his favor, the Veteran's lumbar spine condition is etiologically related to his active service.   

2.  The Veteran's left knee condition is etiologically related to his active service.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine condition has been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for a left knee condition has been met.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for a lumbar spine condition and a left knee condition due to active service.  Specifically, he asserts that he injured his back and knee due to a parachute jump accident and an indident when supplies fell on him.  See November 2017 Hearing Transcript.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link, or nexus, between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303 (2017).  

Back Condition

With regard to a back condition, the Board finds that service connection is warranted.

First, the Veteran has submitted evidence of a current disability.  The Veteran has a diagnosis of degenerative disc disease of the lower back (DDD).  See July 2013 VA examination.  Thus, the first element of service connection is met.  See Shedden, supra.  

With regard to an in-service injury, the Veteran contends that his back condition is due to a back injury suffered from a parachute jump accident and also an incident when supplies fell on him.  The Veteran's DD-214 confirms that he earned his parachute badge during his service.  Additionally, a review of the Veteran's service treatment records (STRs) reflects that the Veteran was seen for complaints of discomfort in the mid lumbar spine area after he hurt his back while lifting supplies and having those supplies fall on him.  Thus, the Board finds the Veteran's reports of an in-service incident to be credible and the second element of service connection is met.  See id.

The remaining question is whether there is medical nexus evidence establishing a connection between the in-service injury and the current disability.  On this matter, the evidence is contradictory.  

A private physician has provided a favorable nexus opinion.  A November 2017 opinion from "Dr. T. D." (initials used to protect privacy) concluded that the Veteran's "current condition is related [to] repetitive trauma he sustained during military service."  

In contrast, a July 2013 VA examiner provided a negative nexus opinion.  The examiner found that the Veteran's DDD was less likely than not incurred in or caused by the Veteran's military service.  The examiner reasoned that the DDD was consistent with age.

Thus, with regard to the back condition, the Board finds that are two contrary, probative decisions; consequently, the evidence is, at a minimum, in equipoise regarding the questions of whether the Veteran's current back disability is related to his in-service injury.  The benefit of the doubt will be conferred in the Veteran's favor.  Thus, an award of service connection is warranted.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left Knee Condition

With regard to a left knee condition, the Board finds that service connection is warranted.

First, the Veteran has submitted evidence of a current disability.  The Veteran has a diagnosis of osteoarthrosis of the left knee.  See July 2013 VA examination, November 2017 Medical Opinion.  Thus, the first element of service connection is met.  See Shedden, supra.  

With regard to an in-service injury, the Veteran contends that his left knee condition is due to a knee injury suffered from a parachute jump accident and also an incident when supplies fell on him.  As stated previously, the Veteran's DD-214 confirms that he earned his parachute badge during his service, and STRs document an injury when lifting supplies.  Additionally, a note in the Veteran's STRs from January 1994 reflects that the Veteran was seen for an injured left knee incurred in the line of duty.  Thus, the Board finds the Veteran's reports of an in-service incident to be credible, and the second element of service connection is met.  See id.

With regard to nexus, the Board finds that probative evidence of records supports a link between the Veteran's current condition and service.

A private physician has provided a favorable nexus opinion.  A November 2017 opinion from Dr. T. D. concluded that the Veteran's "current condition is related [to] repetitive trauma he sustained during military service."  

Although the record contains a contradictory opinion, the Board finds it to be inadequate.  Specifically, a July 2013 VA examiner found that the Veteran's knee condition was less likely than not incurred in or caused by the Veteran's military service because there was no documented knee condition in the Veteran's STRs.  As noted above, however, the Veteran's STRs from January 1994 reflect that the Veteran was seen for an injured left knee.  As the examiner has based her opinion on an inaccurate factual premise, the Board assigns it no probative value.  

In light of the facts noted above, the Board finds that the final element of service connection is met.  Thus, an award of service connection is warranted.  


ORDER

Entitlement to service connection for a lumbar spine condition is granted.

Entitlement to service connection for a left knee condition is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


